Filed 5/12/22 P. v. Gregory CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



THE PEOPLE,                                                  B312425

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. BA154098)
         v.

WILL ARTHUR GREGORY,

         Defendant and Appellant.



     APPEAL from an order of the Los Angeles Superior Court,
Kathleen Kennedy, Judge. Affirmed.

     Mary Jo Strnad, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Daniel C. Chang and David A. Wildman,
Deputy Attorneys General, for Plaintiff and Respondent.

                              ******
       Will Arthur Gregory (defendant) argues that the trial court
erred in denying his petition for resentencing under Penal Code
section 1170.95.1 There was no prejudicial error, so we affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts2
       On July 24, 1996, defendant approached Corey Hayes on
the street outside a liquor store. Defendant was a known
member of a Bloods gang. Hayes was not a gang member but
was wearing a blue sweatshirt, the color frequently worn by gang
members to signify affiliation with the Crips gang, notorious
rivals of the Bloods. Defendant asked Hayes, “Where you from,
Blood?” Defendant then shot Hayes dead.
II.    Procedural Background
       A.    Underlying conviction, sentence and appeal
       The People charged defendant with murder (§ 187, subd.
(a)), and also alleged that in committing the murder defendant
personally used a firearm (§ 12022.5, subd. (a)). The People also
alleged that defendant’s 1985 convictions for robbery (§ 211)
constituted “strikes” within the meaning of our three strikes law,

1     All further statutory references are to the Penal Code
unless otherwise indicated.

2     We take judicial notice of the opinion and appellate record
from the direct appeal in this matter. (People v. Gregory (Apr. 3,
2000, B124803) [nonpub. opn.].)




                                 2
and also constituted prior serious felonies (§§ 667, subds. (a), (b)-
(j), 1170.12).
       The matter proceeded to a jury trial. The trial court
instructed the jury that murder is the unlawful killing of a
human being with malice. The jury was instructed that it could
convict only if defendant acted with “malice aforethought,” which
meant the intent to kill (“express malice”) or with conscious
disregard of how his actions are dangerous to life (“implied
malice”). The jury was also instructed that murder may be first
degree or second degree. Because defendant acted alone, the jury
was not instructed on the theories of felony murder liability (that
is, a killing committed by someone else when a defendant and
that person are committing a felony together) or natural and
probable consequences liability (that is, a killing committed by
someone else when a defendant is aiding and abetting some
lesser crime).
       The jury convicted defendant of second degree murder and
found true the allegation that he personally used a handgun. In
a bifurcated proceeding, the trial court found the prior conviction
allegations to be true and sentenced defendant to a term of 15
years to life, tripled to 45 years to life under the three strikes
law.
       Defendant appealed his conviction. This court affirmed the
conviction but remanded for resentencing because the trial court
had failed to sentence defendant for either the firearm
enhancement (§ 12022.5, subd. (a)), or the serious felony
enhancement (§ 667, subd. (a)), both of which were mandatory.3


3      On November 29, 2000, the trial court struck the serious
felony enhancement and imposed the midterm of four years for
the firearm enhancement. Defendant was resentenced on




                                  3
       B.     Petition for resentencing
       In April 2021, defendant filed a petition to vacate his
second degree murder conviction under section 1170.95.
Defendant checked various boxes on a form petition alleging that
a complaint, information, or indictment was filed against him
that allowed the prosecution to proceed under a theory of felony
murder or murder under the natural and probable consequences
doctrine; that at trial he was convicted of first or second degree
murder pursuant to the felony-murder rule or the natural and
probable consequences doctrine; and that he could not now be
convicted of first or second degree murder because of changes
made to section 188 and section 189, effective January 1, 2019.
He also checked boxes alleging that he was not the actual killer;
that he did not, with the intent to kill, aid, abet, counsel,
command, induce, solicit, request, or assist the actual killer in
the commission of first degree murder; that he was not a major
participant in the felony or that he did not act with reckless
indifference to human life during the course of the crime or
felony; and that the victim was not a peace officer. He also
requested counsel.
       Without appointing counsel, the trial court summarily
denied defendant’s petition, reasoning that defendant was
“ineligible for relief” because “he was convicted of second degree
murder based on evidence that he shot the victim personally” and




October 1, 2002, and a five-year term pursuant to section 667,
subdivision (a) was imposed; the abstract of judgment dated
October 2, 2002, reflects defendant’s corrected sentence to be 50
years to life.




                                 4
that “there was no felony murder or natural [and] probable
consequence instructions.”4
       Defendant filed this timely appeal.
                             DISCUSSION
       Defendant argues that the trial court erred in summarily
denying his section 1170.95 petition. Because our consideration
of this argument involves questions of law and the application of
that law to undisputed facts, our review is de novo. (Tsasu LLC
v. U.S Bank Trust, N.A. (2021) 62 Cal.App.5th 704, 715.)
       A person is entitled to relief under section 1170.95 if, as
relevant here, (1) “[a] complaint, information, or indictment was
filed against [him] that allowed the prosecution to proceed under
a theory of felony murder[ or] murder under the natural and
probable consequences doctrine,” (2) he “was convicted of
murder,” and (3) he “could not presently be convicted of murder . .
. because of changes to Section 188 or 189 made effective January
1, 2019.” (§ 1170.95, subd. (a).) In January 2019, our Legislature
amended section 188 to provide that “in order to be convicted of
murder, a principal in a crime shall act with malice aforethought”
and that “[m]alice shall not be imputed to a person based solely
on his . . . participation in a crime.” (§ 188, subd. (a)(3).) Our
Legislature’s purpose was to ensure that “[a] person’s culpability
for murder [is] premised upon that person’s own actions and
subjective mens rea.” (Stats. 2018, ch. 1015, § 1(g).)
       As a threshold matter, we conclude that the trial court
erred in summarily denying defendant’s petition. In People v.
Lewis (2021) 11 Cal.5th 952 (Lewis), our Supreme Court held


4     The record on appeal does not indicate what court
documents the trial court may have reviewed prior to issuing this
ruling, and the parties are also silent on this issue.




                                5
that if a defendant files a facially compliant petition and requests
the appointment of counsel, the trial court must appoint counsel
and entertain further briefing regardless of whether the record of
conviction unequivocally demonstrates that the defendant is not
entitled to relief. (Id. at p. 964.) Here, defendant’s petition was
facially compliant and he requested counsel. Thus, Lewis
dictates the conclusion that the trial court erred in summarily
denying defendant’s petition.
       However, this finding of error is the first step, not the last.
That is because Lewis went on to hold that an error in summarily
denying a section 1170.95 petition is harmless unless the
defendant can show “‘“it is reasonably probable that if [he or she]
had been afforded assistance of counsel [and briefing] his [or her]
petition would not have been summarily denied without an
evidentiary hearing.”’” (Lewis, supra, 11 Cal.5th at p. 974.)
       We conclude that defendant was not prejudiced by the
summary denial in this case because the record forecloses
defendant’s entitlement to relief under section 1170.95 as a
matter of law, such that the appointment of counsel and further
briefing from that counsel would not have mattered. In assessing
whether a defendant seeking relief under section 1170.95 has
made out a prima facie case warranting an evidentiary hearing, a
trial court must take the petition’s factual allegations as true and
ask ‘“whether the petitioner would be entitled to relief if [those]
allegations were proved.’” (Lewis, supra, 11 Cal.5th at p. 971.)
‘“However, if the record, including the court’s own documents
[from the record of conviction] “contain[s] facts refuting the
allegations made in the petition,” then “the court is justified in
making a credibility determination adverse to the petitioner.””’
(Ibid.)




                                  6
       Defendant has not made the requisite prima facie showing
of entitlement to relief under section 1170.95. This is true for two
reasons. First, the record establishes as a matter of law that
defendant was the actual killer. Defendant acted alone, so the
jury’s guilty verdict necessarily constitutes a finding that he
committed the murder. Along the same lines, because the jury
was never instructed on a natural and probable consequences
theory or felony-murder theory, his murder conviction could not
rest on either theory of vicarious liability; instead, the
instructions only permitted the jury to convict based on
defendant’s personal culpability. Second, and contrary to what
defendant argues on appeal, the record establishes as a matter of
law that defendant acted while personally harboring the
necessary mens rea. Because the jury could convict defendant of
murder only if it found that he personally acted with express or
implied malice, its guilty verdict necessarily encompasses such a
finding of personally harbored malice.
       Defendant resists this conclusion with what boils down to
four arguments.
       First, he argues the trial court engaged in impermissible
factfinding to find defendant was the actual killer. For support,
he cites the recently amended section 1170.95, subdivision (d)(3),
which authorizes a trial court at the “evidentiary hearing” to
consider only “the procedural history” from an appellate opinion
and People v. Langi (2022) 73 Cal.App.5th 972 (Langi). The
authorities defendant cites are inapt. Section 1170.95 deals with
the evidentiary hearing; here, we are addressing the prima facie
stage. In Langi, defendant was one of four individuals who beat
and robbed a man when one of the four punched the man, who
fell, hit his head, and died; Langi merely held that the recitation




                                 7
in the appellate opinion that Langi was the “puncher” was not
conclusive in light of the involvement of the others as well as the
jury instructions that allowed the jury to find Langi guilty even if
someone else threw the punch. (Id. at pp. 975-977.) In this case,
however, there was only one assailant and no jury instructions
permitting a jury to find defendant guilty based on someone else’s
conduct. In short, a trial court does not engage in impermissible
factfinding by citing the undisputed facts set forth in an appellate
opinion.5
       Second, defendant argues that the jury was, in fact,
instructed on a theory of vicarious liability—namely, the natural
and probable consequences theory—because the jury instruction
defining murder explained that “implied” “malice” exists when a
defendant intentionally commits an act, “[t]he natural
consequences of the act are dangerous to human life,” and when
“[t]he act was deliberately performed with knowledge of the
danger to, and with conscious disregard for, human life.” (Italics
added.) We reject this argument: “The ‘natural consequences’
language in the instruction for second degree murder does not
transform [a defendant’s] conviction into one for murder under
the natural and probable consequences doctrine within the
meaning of section 1170.95.” (People v. Soto (2020) 51
Cal.App.5th 1043, 1059.) In the implied malice instruction, the
phrase “natural and probable consequences” is used to hold a
defendant liable for the “natural and probable consequences” of
his own act or failure to act; by contrast, the “natural and


5     In pertinent part, our prior opinion stated: “[Defendant]
then shot Hayes with a black semiautomatic gun which he pulled
out from under his shirt. Hayes died from the gunshot wound to
the chest.”




                                 8
probable consequences” theory of vicarious liability is used to
hold a defendant liable for another person’s criminal conduct as
long as the other person’s criminal conduct is a “natural and
probable consequence” of what defendant agreed to aid and
abet—and, critically, irrespective of the defendant’s own intent
regarding that further criminal conduct. As Soto noted, these are
“distinctly different concepts” (id. at pp. 1056-1057), and,
like Soto, we decline to equate them.
       Third, defendant argues that the true finding on the
personal use of a firearm does not wholly disqualify him from
relief because, based on the instruction given, the jury could have
found the allegation true by concluding only defendant shot
Hayes intending to hurt or menace him, while not intending to
kill him. This argument might be relevant if there were more
than one person involved in this crime, but there is not:
Defendant acted alone and the jury’s finding of culpability is
necessarily one based on defendant’s personal acts and mental
state. Thus, whether the jury also found that defendant
discharged a firearm causing death is of no matter because
defendant was the only one firing a weapon in this case. What is
more, because defendant was never charged with this
enhancement, the absence of a true finding is irrelevant.
       Lastly, defendant seems to dispute his guilt, arguing that
there was only one eyewitness to the crime and no dispositive
forensic evidence. This is irrelevant to a section 1170.95 petition.
Section 1170.95 provides a mechanism to overturn certain
homicide and attempted homicide convictions when they were
committed by someone else, and are based on a theory of
vicarious liability without any proof of the defendant’s personal
intent. Section 1170.95 is not an all-purpose “relitigate your




                                 9
guilt” mechanism.
                        DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                     ______________________, J.
                                     HOFFSTADT
We concur:



_________________________, P. J.
LUI



_________________________, J.
ASHMANN-GERST




                                10